      Case 1:18-cr-00102-DLC Document 51 Filed 06/05/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               18Cr0102(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
DAVID MICHAEL HYLTON,                  :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The sentencing for David Michael Hylton is currently

scheduled for June 25, 2020.     He is incarcerated.

     The Chief Judge of the Southern District of New York issued

Standing Order 20-MC-176 of March 30, 2020, finding that felony

sentencings cannot be conducted in person without seriously

jeopardizing public health and safety due to the pandemic.            It

is uncertain when in-person proceedings may safely resume in the

Southern District of New York, and how many sentencings of in-

custody defendants will be allowed to proceed whenever in-person

proceedings resume.   In the event it is not possible for an in-

person sentencing of the defendant to take place, the defendant

may consent to be sentenced in a videoconference proceeding so

long as the Court finds that a further delay in the sentence

would result in serious harm to the interests of justice.             See §

15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act.
       Case 1:18-cr-00102-DLC Document 51 Filed 06/05/20 Page 2 of 5



      Accordingly, it is hereby

      ORDERED that the June 25, 2020 sentencing is adjourned to

Thursday, July 30, 2020 at 10:00 am.       The sentencing will

proceed in court if that is possible.

      IT IS FURTHER ORDERED that by July 16, 2020, defense

counsel shall advise the Court whether the defendant consents to

proceed to be sentenced in a videoconference proceeding in the

event an in-person sentencing proceeding cannot occur on July

30.

      IT IS FURTHER ORDERED that by July 16, 2020, the parties

will advise the Court of whether there are grounds to find that

there would be serious harm to the interests of justice if the

sentencing does not proceed in July 2020.

      IT IS FURTHER ORDERED that if an in-person proceeding

cannot occur, the defendant consents to a videoconference

proceeding, and further delay would seriously harm the interests

of justice, an Order will issue that provides the date and time

of the remote sentencing, as well as the credentials necessary

for accessing the proceeding via CourtCall.         The CourtCall

platform permits the defendant, defense counsel, and the

Government to appear, each from their separate locations, before

the Court by video, and affords the defendant and defense

counsel the opportunity to consult with each other separately in

a breakout room upon request.


                                    2
         Case 1:18-cr-00102-DLC Document 51 Filed 06/05/20 Page 3 of 5



     IT IS FURTHER ORDERED that should the defendant consent to

proceed to be sentenced in a videoconference proceeding, defense

counsel shall discuss the attached Waiver of Right to be Present

at Criminal Proceeding with the defendant.           If the defendant is

able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel),

defense counsel shall file the executed form at least 24 hours

prior to the sentencing.       In the event the defendant consents,

but counsel is unable to obtain or affix the defendant’s

signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate

for the Court to add the defendant’s signature to the form.

     IT IS FURTHER ORDERED that the defendant’s sentencing

submission remains due June 11, 2020; the Government’s

sentencing submission remains due June 18.


Dated:      New York, New York
            June 5, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
              Case 1:18-cr-00102-DLC Document 51 Filed 06/05/20 Page 4 of 5
                                                                                             April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
          be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
          I also want the ability to speak privately with my attorney at any time during the proceeding if I
          wish to do so.


Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
            Case 1:18-cr-00102-DLC Document 51 Filed 06/05/20 Page 5 of 5



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
